Citation Nr: 1619493	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  10-21 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus. 

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus. 

3.  Entitlement to service connection for a blood disorder, diagnosed as polycythemia vera, to include as secondary to service-connected diabetes mellitus. 

4.  Entitlement to service connection for a dental disability, to include as secondary to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1967 to October 1973.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2012.  A transcript of the hearing is of record. 

In October 2012 the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is necessary to further develop the record.  Specifically, efforts must be made to obtain missing records of VA and private treatment and provide the Veteran a dental VA examination and obtain medical opinions addressing the etiology of all the disabilities on appeal.  
Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete records of VA treatment from the Murfreesboro VA Medical Center (VAMC) dated after July 16, 2010.  Additionally, obtain complete copies of all VA dental treatment, if they exist.

2.  Contact the Veteran and request that he execute medical release forms to authorize VA to obtain complete medical records from all private physicians who have treated the disabilities on appeal, to include all private doctors who treated his hypertension and erectile dysfunction prior to January 2003 (when he began VA treatment) and the private doctor who treated and diagnosed polycythemia vera in 2006.  

The claims file currently contains records from Dr. Samson dating from July 2001 to November 2002, but also indicates that additional clinical records from this physician and other private health care providers may exist.

If valid medical release forms are received, obtain copies of all available treatment records from the identified private physicians.  Copies of the records must be associated with the claims file and all efforts to obtain the records must be documented in the claims file.  If unable to obtain the records from the providers, notify the Veteran and his representative and ask that they submit the requested records.  

3.  After obtaining the VA and private records identified above and associating them with the claims file, provide the Veteran a VA dental examination to determine the nature and etiology of the claimed dental condition.  The claims file must be available for review by the examiner. 

Based on a physical examination, the contents of the claims file, and the Veteran's statements, the examiner should determine: 

a)  Whether it is at least as likely as not that the Veteran manifests any current dental disabilities; and,

b)  Whether it is at least as likely as not that any current dental disabilities are caused or aggravated by the Veteran's diabetes mellitus. 

The bases for all opinions expressed must be provided.

4.  Provide the claims file to a VA examiner with the appropriate expertise to render a medical opinion addressing the etiology of the claimed hypertension, erectile dysfunction, and blood disorder.  

Based on a full review of the claims file, the examiner should determine whether it is at least as likely as not that the Veteran's hypertension, erectile dysfunction, and/or blood disorder (diagnosed as polycythemia vera) are caused or aggravated by the service-connected diabetes mellitus. 

The record currently before the Board establishes that the Veteran was diagnosed and treated for hypertension and erectile dysfunction since at least July 2001.  Diabetes mellitus was diagnosed at the VAMC in March 2009 with high glucose levels noted in January 2003 and January 2009. VA treatment records also establish that the Veteran was diagnosed with polycythemia vera in 2006 by a private physician.  

The bases for all opinions expressed must be provided.  The examiner must also address the aggravation aspect of the claims for secondary service connection. 

5.  Then, readjudicate the claims on appeal.  If the benefits sought remain denied, issue a Supplemental Statement of the Case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


